





CITATION:
R. v. Bondok, 2011 ONCA 698



DATE: 20111109



DOCKET: C52615



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Ayman Bondok



Appellant



Howard L. Krongold, for the appellant



Leslie Paine, for the respondent



Heard and endorsed: November 8, 2011



On appeal from conviction entered by Justice R. Lajoie of the Ontario
          Court of Justice dated March 16, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We need not decide whether on the facts found by the trial judge the
    appellants act would also amount to theft by conversion per
R. v. Milne
(1992), 70 C.C.C. (3d) 481 (S.C.C.). We are satisfied that even if this conduct
    amounted to theft, the offence of fraud as defined by the Supreme Court of
    Canada in
R. v. Zlatic
(1993), 79 C.C.C. (3d) 466 (S.C.C.) was made out.
    The act of making use of funds which the appellant knew were not his because of
    wilful blindness as to their source is properly stigmatized as dishonest: see
Zlatic
at p. 478.

[2]

Accordingly, the appeal is dismissed.


